Appendix to PTO-303

[AltContent: textbox (a heat exchanger (15 taken alone or in combination with 30 and 19) secured to thermal shield (20) and including a fluid passage (14) having an inlet in fluid communication with the liquid helium reservoir (Fig. 2, via 8/4) and having an outlet in fluid communication with ambient air (Figs. 1-2, via 6)
…
wherein the fluid passage (14) of the heat exchanger is spaced from the cold head (14 is spaced apart from first and second stages of refrigerator 1) )][AltContent: arrow][AltContent: textbox (inlet)][AltContent: arrow][AltContent: textbox (outlet)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    832
    806
    media_image1.png
    Greyscale


Fig. 3 (partial) annotated, US 2008/0155995 to Hughes et al.







[AltContent: textbox (a heat exchanger (32) secured to thermal shield (20) and including a fluid passage (32 is a tube and therefore includes a fluid passage) having an inlet (inlet to 32 from 31) in fluid communication with the liquid helium reservoir (5) and having an outlet (outlet from 32 to 33) in fluid communication with ambient air (via 34)
…
wherein the fluid passage of the heat exchanger (32) is spaced from the cold head (32 is spaced apart from first and second stages of refrigerator 1))]





    PNG
    media_image2.png
    557
    565
    media_image2.png
    Greyscale

	Fig. 5 annotated, US 2008/0155995 to Hughes et al.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863